EXHIBIT 16.1 RONALD R. CHADWICK, P.C. Certified Public Accountant 2851 South Parker Road, Suite 720 Aurora, Colorado80014 Telephone (303)306-1967 Fax (303)306-1944 October 6, 2011 Securities and Exchange Commission treet NE Washington, D.C.20549 Re: Franchise Holdings International, Inc. On June 15, 2010 my appointment as auditor for Franchise Holdings International, Inc. ceased. I have read Franchise Holdings International, Inc.’s statements included under Item 4.01 of its Form 8-K dated June 15, 2010 and agree with such statements, insofar as they apply to me. Very truly yours, /s/ Ronald R. Chadwick, P.C. Ronald R. Chadwick, P.C. Certified Public Accountant
